--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.05





Initially Issued February 13, 2013


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.




STOCK PURCHASE WARRANT
To Purchase Common Stock of
WORTHINGTON ENERGY, INC.


For value received, the Worthington Energy, Inc. a Nevada corporation (the
"Company") hereby grants to Aaron Shrira (the "Investor"), and his assigns, the
right to purchase from the Company 2,500,000 shares of Common Stock (the
"Shares").  The exercise price per Share shall be $0.05 per Share.


The amount and kind of securities purchasable under this Warrant, and the
Purchase Price, are subject to adjustment as provided below.


1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company
referred to in Section 2(a) below, by the registered holder hereof (the
"Holder") in person or by duly authorized attorney, upon surrender of this
Warrant and the Assignment Form attached hereto properly endorsed.


2.           Exercise of Warrant.


(a)           The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, at any time before the close of business on
February 13, 2016 by the surrender of this Warrant and the Notice of Exercise
attached hereto duly executed at the office of the Company (or such other office
or agency of the Company as it may designate in writing to the Holder at the
address of the Holder appearing on the books of the Company), and upon payment
of the Purchase Price of the shares thereby purchased (by cash, check, or
cancellation of indebtedness of the Company to the Holder, if any, at the time
of exercise in an amount equal to the purchase price of the shares thereby
purchased); whereupon the Holder shall be entitled to receive a certificate for
the number of shares of Common Stock so purchased.  The Company agrees that upon
due exercise of this Warrant by the Holder, the shares so purchased shall be and
be deemed to be issued to the Holder as the record owner of such shares as of
the close of business on the date on which this Warrant is exercised.


 
1

--------------------------------------------------------------------------------

 
 
(b)           In lieu of the cash payment set forth in Section 2(a) above, the
Holder shall have the right ("Conversion Right") to convert this Warrant in its
entirety (without payment of any kind) into that number of Shares of Common
Stock equal to the quotient obtained by dividing the Net Value (as defined
below) of the Shares by the Fair Market Value (as defined below) of one share of
Common Stock.  As used herein, (A) the Net Value of the Shares means the
aggregate Fair Market Value of the Common Stock subject to this Warrant minus
the aggregate purchase price; and (B) the Fair Market Value of one share of
Common means the 5 day closing average price of the Company’s Common Stock
immediately preceding the conversion.


(c)           Certificates for shares purchased hereunder shall be delivered to
the Holder within a reasonable period of time after the date on which this
Warrant is exercised.


(d)           The Company covenants that all shares of Common Stock  which  may
be issued upon the exercise of this Warrant will be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).


3.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional share shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the current
Purchase Price at which each share may be purchased hereunder shall be paid in
cash to the Holder.


4.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the Holder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided however that in the event certificates for shares of Common Stock are
to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and provided further that upon any transfer
involved in the issuance or delivery of any certificates for shares of Common
Stock, the Company may require reimbursement for any transfer tax.


5.           No Rights as Shareholder.  This Warrant does not entitle the Holder
to any voting rights or other rights as a Shareholder of the Company prior to
the exercise hereof.


6.           Exchange and Registry of Warrant.  This Warrant is exchange­able,
upon the surrender hereof by the Holder at the above-mentioned office or agency
of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall main­tain at such office or agency a registry
showing the name and address of the Holder.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.


 
2

--------------------------------------------------------------------------------

 
 
7.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security rea­son­ably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of such Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.


8.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.


9.           Adjustment and Termination.


(a)           Early Termination on Merger, etc.  If at any time the Company
proposes to (i) merge with or into any other corpora­tion, effect a
reorganization, or sell or convey all or substan­tially all of its assets to any
other entity in a transaction in which the shareholders of the Company
immediately before the transaction own immediately after the transaction less
than a majority of the outstanding voting securities of the surviving entity (or
its parent) (a "Merger Transaction"), or (ii) effect a registered public
offering of its shares, then the Company shall give the holder of this Warrant
ten (10) days notice of the proposed effective date of the transaction and, if
the Warrant has not been exercised by the effective date of the transaction, it
shall terminate.


(b)           Reclassification, etc.  If the Company at any time shall, by
subdivision, combination or reclassification of securi­ties or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, the Shares of
Common Stock for which this Warrant is exercis­able shall thereafter be
convertible into the kind and number of Common Stock or other securities or
property of the Company or otherwise to which the Holder would have been
entitled if immedi­ately prior to such change the Holder had acquired the Common
Stock for which this Warrant is exercisable.  If shares of the Company's Common
Stock or other securities purchasable hereunder are subdivided or combined into
a greater or smaller number of securities, the Purchase Price under this Warrant
shall be proportionately reduced in case of subdivision of shares of Common
Stock or proportionately increased in the case of combination of shares of
Common Stock.  No adjustment on account of cash dividends or interest on the
Shares of Common Stock interests or other securities purchasable hereunder will
be made to the Purchase Price under this Warrant.


(c)           Notice of Adjustment.  Upon any adjustment of the securities
issuable upon exercise of this Warrant, Purchase Price for the shares, and/or
any increase or decrease in the number of shares purchasable upon the exercise
of this Warrant, the Company shall give written notice thereof, by first class
mail, postage prepaid, addressed to the Holder at the address of the Holder as
shown on the books of the Company.


 
3

--------------------------------------------------------------------------------

 
 
(d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock or other securities purchasable hereunder a sufficient number of
shares to provide for the issuance of Shares of Common Stock or other securities
upon the exercise of any purchase rights under this Warrant.


10.           Miscellaneous.


(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.  This Warrant shall be binding upon any
successors or assigns of the Company.  This Warrant shall constitute a contract
under the laws of the State of Nevada and for all purposes shall be construed in
accordance with and governed by the laws of said state.


(b)           Restrictions.  The Holder of this Warrant, by accep­tance hereof,
makes the representations of an Investor under Sec­tion 3 of the Purchase
Agreement and shall confirm such representations upon any exercise of this
Warrant.  The Holder acknowledges that the securities acquired upon the exercise
of this Warrant may have restrictions upon its resale imposed by state and
federal securities laws.


(c)           Modification and Waiver.  This Warrant and any pro­vi­sions hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of the same is sought.


(d)           Notices.  All notices, reports and other communica­tions required
or permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the Holder at its address as shown on the books of the
Company or to the Company at its address of record.



 
4

--------------------------------------------------------------------------------

 

Each such notice, report or other communication shall for all purposes under
this Warrant be treated as effective or having been given when delivered if
delivered personally or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid, or, if
sent by telecopier with written confirmation, at the earlier of (i) 24 hours
after confirmation of transmission by the sending telecopier machine or
(ii) delivery of written confirmation.


Dated: February 13, 2013
     
WORTHINGTON ENERGY, INC
               
By:
         
Title:
 




 
5

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


(To assign the foregoing Warrant, execute
this form and supply the required information.
Do not use this form to purchase shares.)




FOR VALUE RECEIVED, the undersigned hereby, sells, assigns and transfers unto:


       __________________________________________________________________



whose address
is  ________________________________________________________________                                                                                                                                        
(Please Print)


and whose Social Security or other Taxpayer Identification Number
is:                                                                                                                                          


the foregoing Warrant and all rights thereunder, hereby consti­tuting and
appointing ______________________________________ to transfer said Warrant on
the books of the Company, will full power of substitution in the premises.


Dated: ______________, 20__.


Holder's Signature:
 
Holder's Name:
(Please Print)  
Holder's Address:
(Please Print)





Signature Guaranteed: ____________________________________________




NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without altera­tion or enlargement or any
change whatever, and must be guaranteed by a bank or trust company or by a
member of the National Associa­tion of Securities Dealers, Inc.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 
6

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE




To:
Worthington Energy, Inc.
 
200 Montgomery Street Suite #1094
 
San Francisco, CA 94104

 
(1)           The undersigned hereby elects to purchase ______________ shares of
Common Stock of (the "Shares") of Worthington Energy, Inc. pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price in
full, together with all applicable transfer taxes, if any.


(2)           Please issue a certificate or certificates representing the Shares
in the name of the undersigned or in such other name as is specified below:
 
____________________________________
(Print Name)
____________________________________
 (Print Address)
____________________________________

 
(3)           The undersigned confirms that the Shares are being acquired for
the account of the undersigned for investment only and not with a view to, or
for resale in connection with, the distribu­tion thereof and that the
undersigned has no present intention of distributing or selling the Shares.



   
__________________________
__________________________________________
        (Date)
(Signature)
 
__________________________________________
 
(Print Name)

 
 
7


--------------------------------------------------------------------------------

 